 

MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

CMelis Polo PLB 00K Case 20-0208

Referral Judge: Patti, Anthony P.
Assign. Date : 1/27/2020

as Bs ; iption: PRIS HOLBROOK v. STATE OF MICHIGAN (SO
(Write the full name of each plaintiff who is filing this Description: PRIS HO . (SO)

complaint. If the names of all the plaintiffs cannot fit in
the space above, please write “see attached” in the space
and attach an additional page with the full list of names.) Jury Trial: Ol Yes O| No

V. (check one)

UK V0 ra
Vir oF Mylchbede

(Write the full name of each defendant who is being sued. If
the names of all the defendants cannot fit in the space above,
please write “see attached” in the space and attach an
additional page with the full list of names. Do not include
addresses here.)

 

 

Complaint for Violation of Civil Rights
(Prisoner Complaint)

Case 2:20-cv-10205-LJM-APP ECF No.1 filed 01/27/20 PagelD.1 Page 1of17 (7

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access
to electronic court files. Under this rule, papers filed with the court should nof contain: an individual’s full
social security number or full birth date; the full name of a person known to be a minor; or a complete financial
account number. A filing may include only: the last four digits of a social security number; the year of an
individual’s birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements,
or any other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to
proceed in forma pauperis.

 

 

 

 
 

Case 2:20-cv-10205-LJM-APP ECF No.1 filed 01/27/20 PagelD.2 Page 2 of17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name fepttiy fr dg sO nS Nee LAO Og

All other names by which you have been known:

 

 

 

 

ID Number ZG. 7 PF 2S 7
Current Institution Soe Loess C+ fF -
Address As 8 S— 4 Caza SS fre l. FR o hg?

 

Sh Lees

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.
Make sure that the defendant(s) listed below are identical to those contained in the
above caption. For an individual defendant, include the person’s job or title (if known)
and check whether you are bringing this complaint against them in their individual
capacity or official capacity, or both. Attach additional pages if needed.

Shirt 6 Ag PPA

Defendant No. 1

Name

Job or Title

(if known)
Shield Number
Employer

Address o- O° Z OK 2007 2
LAEL

(1 Individual capacity C1) Official capacity
Utr' p04

 

 

 

 
 

Case 2:20-cv-10205-LJM-APP ECF No.1 filed 01/27/20 PagelD.3 Page 3 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Defendant No. 2

Name

Job or Title
(if known)

Shield Number
Employer
Address

 

 

 

 

 

 

L] Individual capacity O) Official capacity

Defendant No. 3

Name

Job or Title
(if known)

Shield Number
Employer
Address

 

 

 

 

 

 

(3 Individual capacity Cl Official capacity

Defendant No. 4

Name

Job or Title
(if known)

Shield Number
Employer
Address

 

 

 

 

 

 

() = Individual capacity C] Official capacity
ve
‘
4

Case 2:20-cv-10205-LJM-APP_ ECF No.1 filed 01/27/20 PagelD.4 Page 4of17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Il. Basis for Jurisdiction
Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights,
privileges, or immunities secured by the Constitution and [federal laws].” Under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue
federal officials for the violation of certain constitutional rights.

A. Are you bringing suit against (check all that apply):

O Federal officials (a Bivens claim)
RL State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” 42 U.S.C. § 1983. If you
are suing under section 1983, what federal constitutional or statutory right(s) do you
claim is/are being violated by state or local officials?

A hge-
ir SORTE 9 F Mere fedee PAS MOT:
a piKor. Vite Wah Goer CC

ppb. Ue LE be Ws blip Lo
Alb 7 jl0 SSATP firtls fA

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional
rights. If you are suing under Bivens, what constitutional right(s) do you claim is/are
being violated by federal officials?

 
Case 2:20-cv-10205-LJM-APP ECF No.1 filed 01/27/20 PagelID.5 Page 5of17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

D. Section 1983 allows defendants to be found liable only when they have acted “under
color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or
the District of Columbia.” 42 U.S.C. § 1983. If you are suing under section 1983,
explain how each defendant acted under color of state or local law. If you are suing
under Bivens, explain how each defendant acted under color of federal law. Attach
additional pages if needed.

Ill. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

O Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner
Other (explain)

OoOodcadoqo

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally
involved in the alleged wrongful action, along with the dates and locations of all relevant
events. You may wish to include further details such as the names of other persons involved in
the events giving rise to your claims. Do not cite any cases or statutes. If more than one claim
is asserted, number each claim and write a short and plain statement of each claim in a separate
paragraph. Attach additional pages if needed.
Case 2:20-cv-10205-LJM-APP ECF No.1 filed 01/27/20 PagelD.6 Page 6 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

A. If the events giving rise to your claim arose outside an institution, describe where and
when they arose.

B. If the events giving rise to your claim arose in an institution, describe where and when
they arose.
C. What date and approximate time did the events giving rise to your claim(s) occur?

Sly 20 07.

 
 

Case 2:20-cv-10205-LJM-APP ECF No.1 filed 01/27/20 PagelD.7 Page 7 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

D. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what? Was anyone else involved? Who else saw what happened?)

FACTS
2007 Ye “C4 Pe

LO
police SG tthrd pple it We w
gue erate Ah he Fear O79 tier
HNb-e A LALA oie? ee
Any “poe tele RECs SMey

/ civlr fA. C# vO br

J¢ ¥e Sor,
er Kier fie (tbe (CAS

piel prog Al L oF O6e 7 hn

7 AKL o-
Le ae
a OO Fé pifie— Cog

Qu Su gL

py yn Lo fats poe
“a y Lj Fb Sip be MV: Ag Gere
os cnlhage VV SOMITE Wh #0
 

 

Case 2:20-cv-10205-LJM-APP ECF No.1 filed 01/27/20 PagelD.8 Page 8 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state
what medical treatment, if any, you required and did or did not receive.

JL KALE b64 te Lb0ckeon
goule — flebegip 2% C°f

VI. Relief
State briefly what you want the court to do for you. Make no legal arguments. Do not cite any

cases or statutes. If requesting money damages, include the amounts of any actual damages
and/or punitive damages claimed for the acts alleged. Explain the basis for these claims.

_L ALAA K OF,
 

Case 2:20-cv-10205-LJM-APP_ ECF No.1 filed 01/27/20 PagelD.9 Page 9 of17

MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

VIL.

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action
shall be brought with respect to prison conditions under section 1983 of this title, or any other
Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed
if you have not exhausted your administrative remedies.

A.

Did your claim(s) arise while you were confined in a jail, prison, or other correctional
facility?

O Yes
0 No

If yes, name the jail, prison, or other correctional facility where you were confined at
the time of the events giving rise to your claim(s).

Does the jail, prison, or other correctional facility where your claim(s) arose have a
grievance procedure?

O Yes
oO No
O Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where
your claim(s) arose cover some or all of your claims?

| Yes
O No
oO Do not know

If yes, which claim(s)?
 

Case 2:20-cv-10205-LJM-APP ECF No.1 filed 01/27/20 PagelD.10 Page 10 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Dz.

Did you file a grievance in the jail, prison, or other correctional facility where your
claim(s) arose concerning the facts relating to this complaint?

O Yes
O No

If no, did you file a grievance about the events described in this complaint at any other
jail, prison, or other correctional facility?

oO Yes
Oo No

If you did file a grievance:

L. Where did you file the grievance?
2. What did you claim in your grievance?
3. What was the result, if any?

10
Case 2:20-cv-10205-LJM-APP ECF No.1 filed 01/27/20 PagelD.11 Page 11 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

4, What steps, if any, did you take to appeal that decision? Is the grievance
process completed? If not, explain why not. (Describe all efforts to appeal to
the highest level of the grievance process.)

If you did not file a grievance:

 

1. If there are any reasons why you did not file a grievance, state them here:

2. If you did not file a grievance but you did inform officials of your claim, state
who you informed, when and how, and their response, if any:

G. Please set forth any additional information that is relevant to the exhaustion of your
administrative remedies.

(Note: You may attach as exhibits to this complaint any documents related to the
exhaustion of your administrative remedies.)

11
 

Case 2:20-cv-10205-LJM-APP ECF No.1 filed 01/27/20 PagelD.12 Page 12 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

VIII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court
without paying the filing fee if that prisoner has “on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of serious
physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes
rule”?

oO Yes
Oo No

If so, state which court dismissed your case, when this occurred, and attach a copy of the order
if possible.

A. Have you filed other lawsuits in state or federal court dealing with the same facts
involved in this action?

O Yes
O No
B, If your answer to A is yes, describe each lawsuit by answering questions 1 through 7

below. (Jf there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

 

 

 

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

2. Court (if federal court, name the district; if state court, name the county and
State)

3. Docket or index number

 

12
    
   
   

   

4. Name of Judge assigned to your case
5. Approximate date of filing lawsuit
6. Is the case still pending?
O Yes
O No
If no, give the approximate date of disposition.
7. What was the result of the case? (For example: Was the case dismissed? Was
judgment entered in your favor? Was the case appealed?)
C. Have you filed other lawsuits in state or federal court otherwise relating to the

 

Case 2:20-cv-10205-LJM-APP ECF No.1 filed 01/27/20 PagelD.13
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

conditions of your imprisonment?

O Yes
O No
D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7

below. (If there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

1.

Page 13 of 17

 

 

 

Parties to the previous lawsuit

Plaintiff(s)
Defendant(s)

 

 

Court (if federal court, name the district; if state court, name the county and
State)

Docket or index number

 

13

 
 

Case 2:20-cv-10205-LJM-APP ECF No.1 filed 01/27/20 PagelD.14 Page 14 of17

MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

IX.

 

 

4, Name of Judge assigned to your case
5. Approximate date of filing lawsuit
6. Is the case still pending?

O Yes

O No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was
Judgment entered in your favor? Was the case appealed?)

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-

related papers may be served. I understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: , 20

 

Signature of Plaintiff
Printed Name of Plaintiff

Prison Identification #

 

 

 

Prison Address

 

 

City State Zip Code

14
Case 2:20-cv-10205-LJM-APP ECF No.1 filed 01/27/20 PagelD.15 Page 15 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Additional Information:

VA. we Ate fe fe oe 2 6
Yee he EEK) Mb APO
fe? (41 AG sre F Sh fir aree (~

po “4 D fo (077K

A. prteO ee Mb LOG LO OR

D/O [iy AO AL0G — lr OF

Labo ECOL @?
Pp f5-6 F

bfo FU CF FS

eo foe fata aah COATT
LO Brea le” 0° feorygysA-a

Lb OLE

Si bie. Soe

15
FtOn £

Whales ol Ba-0R
WD G US

sy Lees CF
oy 6 Og He EAS vate ct
Sy Lous, (47 FBBBO

l

rH
oo

ssn
Gabe ¢ 2 NVI

fond eee
Ros Eng i

<<)

LYNOD Lon
HOC

[

Case 2:20-cv-10205-LJM-APP ECF No.1 filed 01/27/20 PagelD.16 Page 16 of 17

2 . ve RS no ro

 

Clt6th Gf COxAT

LS DLS Ale

r3/ & LAL AG EFT
Lo, 4a?

 
 

Case 2:20-cv-10205-LJM-APP ECF No.1 filed 01/27/20 PagelD.17 Page 17 of 17

CIVIL COVER SHEET FOR PRISONER CASES

 

Case No. _20-10205 Judge: _Laurie J. Michelson Magistrate Judge: _ Anthony P. Patti

 

Name of 1* Listed Plaintiff/Petitioner:

Charles Judgson Holbrook

Name of 1* Listed Defendant/Respondent:

State of Michigan

 

Inmate Number: 767925

 

Plaintiff/Petitioner’s Attorney and Address Information:

 

Correctional Facility:
St. Louis Correctional Facility

8585 N. Croswell Road
St. Louis, MI 48880
GRATIOT COUNTY

 

 

Additional Information:

No IFP, no copies

 

 

BASIS OF JURISDICTION
k 2 U.S. Government Defendant
(C 3 Federal Question

NATURE OF SUIT
[™ 530 Habeas Corpus
F 540 Mandamus
fK 550 Civil Rights
[ 555 Prison Conditions

ORIGIN
1 Original Proceeding
( 5 Transferred from Another District Court
(2 Other:

FEE STATUS
ke IFP In Forma Pauperis
LE PD Paid

 

PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed?

 

 

™ Yes ix No
> If yes, give the following information:
Court:
Case No:
Judge:

 

2. Other than stated above, are there any pending or previously discontinued or dismissed companion cases in this or any
other court, including state court? (Companion cases are matters in which it appears substantially similar evidence will
be offered or the same or related parties are present and the cases arise out of the same transaction or occurrence.)

 

 

~~ Yes x No
> If yes, give the following information:
Court:
Case No:
Judge:

 

MIED (Rev. 07/06) Civil Cover Sheet for Prisoner Cases
